Title: Notes on Debates, 23 April 1787
From: Madison, James
To: 


Monday April 23d. [1787]
Mr. Jay’s Report stating objections agst. the motion of Mr. Madison for sending Mr. Jefferson to Madrid was taken into consideration.
Mr. Madison observed that Mr. Jay had not taken up the proposition in the point of view in which it had been penned; and explained what that was; to wit, that it was expedient to retract the step taken for ceding the Mississpi, and to do it in a manner as respectful & conciliating as possible to Spain, and which at the same time would procrastinate the dilemma stated by Mr. Jay. He said he was not attached to the expedient he had bro’t forward, and was open to any other that might be less exceptionable.
Mr. Ghorum avowed his opinion that the shutting the Mississpi would be advantageous to the Atlantic States, and wished to see it shut.
Mr. Madison animadverted on the illiberality of his doctrine, and contrasted it with the principles of the Revolution, and the language of American patriots.
Nothing was done in the case.
